Citation Nr: 1455252	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a back disorder.  

3. Entitlement to service connection for left eye detached retina.

4. Entitlement to service connection for right eye glaucoma. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.  

In a May 2009 decision, the RO, among other things, denied service connection for detached retina, left eye.  

In a December 2011 decision, the RO, in pertinent part, denied service connection for back problems, hearing loss, 

On his December 2009 Form 9, the Veteran requested a video conference hearing; however, a June 2012 Report of General Contact showed that the Veteran intended to withdraw his hearing request.  

In an April 2010 rating decision, the RO denied service connection for glaucoma.  The Veteran subsequently filed a notice of disagreement and the RO issued a statement of the case (SOC) in November 2011.  In his December 2011 substantive appeal, the Veteran appeared to limit his appeal to service connection for back problems, hearing loss, and left eye detached retina; however, when describing the detached retina, he also referred to "[e]ye [p]roblems and [p]ain."  In regards to any question as to whether the December 2011 Substantive Appeal included the issue of service connection for glaucoma, the March 2013 statement by the representative clarified that this issue was intended to be on appeal.  Even assuming arguendo that the Veteran did not appeal the issue until the March 2013 statement by the representative, which was more than one year after the April 2010 notification of the April 2010 rating decision and more than 60 days after the issuance of the November 2011 SOC, the substantive appeal would be untimely.  Regardless, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says." Id. at 47.  In the present case, VA continued processing the Veteran's appeal as though it was timely. In this regard, the RO completed an appeal certification indicating that a timely substantive appeal had been filed.  Therefore, by its actions, VA waived the 60-day timeliness requirement for filing a substantive appeal concerning the issue of entitlement to service connection for glaucoma.  38 U.S.C.A. § 7105(d) (2002 & Supp. 2013); 38 C.F.R. §§ 19.32, 19.34, 19.35, 19.36, 20.302, 20.305 (2012); Percy v. Shinseki, 23 Vet. App. 37 (2009).

November 2011 traumatic brain injury (TBI) examination, the examiner opined that a moderate TBI did occur during the Veteran's service.  While a subsequent rating decision considered some of the residual symptoms of TBI together with symptoms of PTSD, the record does not show that all of the residuals of the Veteran's TBI have been properly adjudicated.  Also, on VA Form 21-4138 received in April 2012, the Veteran raised claims seeking service connection for gunshot wound to the buttocks, esophageal cancer, including the salivary glands and lymph node; and additional cancers secondary to esophageal cancer; however, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for detached retina and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
	

FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran's currently diagnosed back disorder is related to military service.

2. The evidence is in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to military service.  


CONCLUSIONS OF LAW


1. Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a back disorder have been met. 38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


II. Service Connection

A.  Back Disorder

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, June 2009 treatment records from Dr. B.J.R. included such diagnoses as pain, sprain/strain, subluxation, acquired curvature, and osteoarthritis of the thoracic spine as well as subluxation and lumbalgia of the lumbar spine.  

In regard to element (2), in-service incurrence, service treatment records include an April 1969 record noted the Veteran's complaints in his thoracic spine since August 1968 (when he received a fragment wound in Vietnam).  Subsequently, he was treated for his spinal pain.  A May 1969 record included a diagnosis of muscular imbalance secondary to possibly fragment wound.   

In regard to element (3), causal relationship, the record contains a June 2009 private medical opinion which supports the claim and a VA medical opinion dated in October 2009 which is against the claim.  

In June 2009 correspondence, Dr. B.J.R. noted the Veteran's complaints of upper/mid back pain, neck pain, and shoulder pain.  Dr. B.J.R. acknowledged the Veteran's history of receiving injuries from shrapnel during Vietnam action in 1968.  The Veteran reported that pain in the upper back had been present since the incident and became worse in recent years.  Dr. B.J.R. found that radio-graphics and examination taken by this clinic were consistent with his major complaints.  Dr. B.J.R. found that in regards to the history provided by the Veteran and his current condition, this condition had a probability of being related to the injury the Veteran received in service.  Dr. B.J.R. believed that, to some degree, such injury caused his current condition.   

On September 2009 VA examination, the examiner reported that there was no current objective evidence of a spinal back condition in the thoracic or lumbar spine.  However, the examiner opined that he did believe that the Veteran had residual back pain and some upper extremity weakness due to the military injury in 1968.  The examiner indicated that he did not identify subluxation of the multiple cervical, thoracic, and lumbar vertebrae.  There was no indication that the Veteran had a spinal condition in the military or at his original VA examinations.  The examiner opined that even if the Veteran were to have subluxation of the vertebrae, it would be less likely than not related to his service-connected incident in which he was involved in an enemy artillery barrage.  This was a fragmentation wound issue with no evidence that it affected the Veteran's spinal alignment.  It was the examiner's opinion that the Veteran did not have any spinal condition related to his injury in the military.  

As the record contains credible medical opinions weighing both in favor of and against the Veteran's claims, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for a back disorder is warranted. 

B. Bilateral Hearing Loss

On review of the record, a current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2043) (see September 2009, and November 2011 VA examination reports).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during combat in service in Vietnam; an in-service injury is demonstrated.  See 38 U.S.C.A. § 1154(b) (West 2002); Shedden, 381 F.3d at 1167.

In regards to the Veteran's a relationship between the Veteran's current hearing loss and an in-service injury, including acoustic trauma, on September 2009 VA examination, the examiner found that the Veteran had normal hearing at the time of his discharge.  The examiner noted that hearing loss related to noise exposure would have an immediate presence following the noise exposure.  The examiner added that given the normal hearing at the time of discharge, the results would rule out a hearing loss resulting from noise exposure.  

Similarly, on November 2011 VA examination, the examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  The examiner noted the Veteran's June 1966 enlistment examination and the May 1969 separation examination both indicated normal hearing bilaterally, with no significant threshold shifts noted between the two examinations.  The examiner then explained that hearing loss related to acoustic trauma would have an immediate presence following the events of military service, including a head injury.  The examiner stated that given the normal hearing at the time of discharge, the discharge-hearing test served as evidence against hearing loss resulting from a head injury that occurred while on active duty.  

Evidence supporting the Veteran's claim included January 2010 statements, in which the Veteran's brothers reported that they noticed that the Veteran had problems hearing them on the phone after he came back from Vietnam and when he was discharged from the Army in June 1969.  At the same time, the Veteran's wife indicated that for as long as she has known him, since 1979, he has had trouble with hearing her speak and cups his left ear in an effort to hear better.  He could not hear the dog whine at the door to go outside and has to have the phone on high volume control. 

On January 2010 private audiology report, Dr. D.P. noted the Veteran's reports of having constant tinnitus since April 1968 following an explosion while in service.  Dr. D.P. noted that the Veteran had a significant history of military and occupational noise exposure.  The Veteran reported that he was near an explosion and was involved with the infantry and heavy artillery and gunfire.  Post service, he worked at a car manufacturer for a total of 30 years as a police officer for three to four years.  He claimed that he consistently wore ear protection during his post service occupations.  Dr. D.P. reported that the Veteran's hearing loss configuration was consistent with a "noise notch" affecting the high frequencies and specifically the 3000-6000 Hz range.  The Veteran did report experiencing an acoustic impulse trauma (i.e. explosion) and following this he had tinnitus bilaterally.  Additionally, according to the Veteran, his service experience included heavy gunfire for which he was unable to use hearing protection.  While he worked in manufacturing and had been exposed to excessive noise levels post service, he indicated that he consistently wore hearing protection and was not informed of any threshold shifts during that time.  Dr. D.P. opined that based on the tinnitus onset and impulse noise; there was a very good likelihood that his hearing loss was caused by his noise exposure during service.  

On January 2011 VA examination for traumatic brain injury (TBI), the examiner noted a history of shell fragment wounds in the right parietal area, right shoulder and skull that occurred in September 1968.  The injury was associated with a loss of consciousness.   The examiner opined that a moderate TBI occurred during service and as a result of the TBI, the Veteran had hearing problems.  

On February 2011 VA examination, the examiner found that that the Veteran's tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  

Furthermore, in a December 2011 rating decision, the RO granted service connection for tinnitus due to military noise exposure and increased the rating for post-traumatic stress disorder (PTSD) based on the Veteran's symptoms of PTSD and TBI. 

While there is conflicting medical evidence that weighs both for and against the claim for service connection for bilateral hearing loss, the Board finds that there is competent evidence to support the claim that the current bilateral hearing loss is related to an in-service injury, including acoustic trauma.  

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a back disorder is granted. 

Entitlement to service connection for bilateral hearing loss is granted.  



REMAND

On April 2009 VA examination, the examiner found that rhegmatogenous detachments occurred in equal frequency with patients with and without diabetes mellitus, therefore, it was not caused by or the result of diabetes mellitus.  Additionally, on November 2011 VA examination, the examiner opined that the Veteran had right eye glaucoma, which was less likely than not a result of his service-connected diabetes.  The examiner also opined that the Veteran had a history of retinal tear in the left eye, which was not a result of his service-connected diabetes.  Here, the VA examiners did not provide any opinion regarding whether the Veteran's left eye retinal tear and right eye glaucoma were aggravated by the Veteran's service-connected diabetes mellitus.  Without any opinion regarding the aggravation aspect of a secondary service claim, the Board finds the examination to be inadequate.  The issue must be remanded to obtain an addendum opinion regarding the any aggravation of the left eye retinal tear and right eye glaucoma due to the diabetes mellitus.  Additionally, the Veteran is service-connected for cataracts and nonproliferative diabetic retinopathy and consideration of these disabilities must be considered in the new opinion.   

Furthermore, on January 2011 TBI examination, the examiner indicated that the Veteran had vision problems as a result of his TBI.  Therefore, a new opinion must also consider whether the Veteran's left detached retina and right eye glaucoma has been caused by or aggravated by TBI.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

 Ongoing private and VA treatment records should also be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA and private treatment records pertinent to the Veteran's claims.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file. If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.
 
2. After associating all pertinent outstanding records with the claims file, return the claims file to the November 2011 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his left eye detached retina and right eye glaucoma.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

 a) The examiner should clarify when the Veteran was diagnosed with left eye detached retina and right eye glaucoma and opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left eye detached retina and right eye glaucoma, had its origin in service or is the result of a disease or injury in service, to include as due to his fragment wound injury in August 1968.  

b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the left eye detached retina and right eye glaucoma were either caused or aggravated by his service-connected type II diabetes mellitus, cataracts, nonproliferative diabetic retinopathy.  If aggravated, specify the baseline of left eye detached retina and right eye glaucoma prior to aggravation, and the permanent, measurable increase in left eye detached retina and right eye glaucoma resulting from the aggravation.  The examiner should also consider the January 2011 VA examiner's opinion that the Veteran had vision problems as a result of his TBI.

c) The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for left eye detached retina and right eye glaucoma in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
3.  Then, readjudicate the claims on appeal.  If any benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


